DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/653,583 filed on 10/15/2019 claims benefit of 62/745,877 filed on 10/15/2018.  

Response to Amendment
This office action is a second non-final in response to Amendments submitted on 07/22/2022 wherein claims 1-20 and 22-23 are pending and ready for examination.  Claim 21 has been previously cancelled.

Claim Objections
Independent Claims 17 and 18 are objected to because of the following informalities:  

Regarding Independent claim 17 and 18, applicant uses the phrase “determining a plurality of a phase-angle changes” (claim 17 line 9, claim 18 line 9).  Examiner believes this to be a typographical error and “determining a plurality of a phase-angle changes” should read “determining a plurality of the phase-angle changes.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, and 17-18, are rejected under 35 U.S.C. 103 as being unpatentable over NASPI, “Using Synchrophasor Data for Phase Angle Monitoring,” downloaded from https://www.naspi.org/sites/default/files/reference_documents/0.pdf in view of Heipp et al., hereinafter Heipp, U.S. Pat. No 7,638,760 B1.

Regarding Independent claim 1 NASPI teaches: 
	a method of collecting and characterizing phase-angle measurements of a power network (Title), comprising:
	receiving a plurality of first phase-angle measurements, each first phase-angle measurement being received from a respective one of a plurality of line monitoring devices on the power network; and 
	determining a plurality of phase-angle changes, each phase-angle change respectively determined for a different respective line monitoring device of the plurality of line monitoring devices, each phase-angle change being the difference between two subsequent phase-angle measurements from the respective different line monitoring device (NASPI, page 6, page 8-9:  NASPI teaches “A synchrophasor is a time-synchronized measurement of a quantity described by a phasor. Like a vector, a phasor has magnitude and phase information. Devices called Phasor Measurement Units (PMU) measure voltage and current and with these measurements derive parameters such as frequency and phase angle. The measurements may be either fundamental components (50 or 60 Hz) and of the Positive Sequence for the 3-phase representation. Data reporting rates are typically 30 to 60 records per second. In contrast, current Supervisory Control and Data Acquisition (SCADA) systems often report data every four to six seconds – over a hundred times slower than PMUs.”  NASPI teaches “Two different voltages from different locations in the system can be represented individually with respect to their own references according to equations (1) – (3).  However, if both signals are tagged to a common reference point in time (for example, all signals were time-tagged to UTC5), then one of the signals can be used as a reference point from which the relative phase angle differences for all other signals could be calculated. This is the basis of the phase angle difference monitoring that is the subject of this report.  A PMU reports measured values synchronized with, and time-tagged to, UTC. These measured parameters are the amplitude of the signal, x, the frequency, f, the rate-of-change of frequency, ROCOF, and the phase angle, ϕ. The power system operates approximately at a nominal frequency (50 or 60 Hz). However, system frequency is constantly changing as the balance between load and generation changes. PMU is designed to report these values, typically many times per second, in accordance with IEEE Standard C37.118-1 (2011)” (page 8-9).See Fig.3  It is inherent that the recited phase-angle changes are determined over time as part of the phase angle difference monitoring);
	performing a normalizing process in such measurements (NASPI, page 13:  NASPI teaches  “Alarm thresholds are determined using a baselining study to identify the normal, minimum and maximum values of angle differences in the system” (page 13));
	and monitoring the power network using the normalized phase-angle measurements, wherein the monitoring the power network includes one or both of (1) flagging, and (2) removing, ones of the plurality of monitoring devices whose normalized phase-angle measurements over time breach a noise threshold  (NASPI, page 13:  NASPI teaches “Conducting regular baselining analyses to identify updated alarms and alert thresholds consistent with grid vulnerability … Alarm thresholds are determined using a baselining study to identify the normal, minimum and maximum values of angle differences in the system” (page 13) See Fig. 3).
	NASPI does not teach:
	normalizing the first phase-angle measurements to yield normalized phase-angle measurements associated with each of the plurality of line monitoring devices by: determining a plurality of phase-angle changes, each phase-angle change respectively determined for a different respective line monitoring device of the plurality of line monitoring devices, each phase-angle change being the difference between two subsequent phase-angle measurements from the respective different line monitoring device, calculating a phase-angle change average as the average of the plurality of phase- angle changes, and subtracting the phase-angle change average from each first phase-angle measurement.
	However, Heipp discloses the baselining of information coming from multiple sensors by calculating an average of the data for use in reducing sensor noise across the system and then subtracting that average from incoming sensor values in order to suppress the noise (See Abstract and Column 2 lines 36-38 – “subtracting the offset value from forthcoming acquired data of the sensor to get an accurate measure of the sensor output”).  
	It would have been obvious to perform the baselining in such a manner in order to be able to readily identify unusually phase angle changes in a monitored area relative to phase angle changes across the overall network.  Doing so would have allowed for the fast detection of an event such as seen in Fig. 3 of NASPI, while also suppressing false alarms that could have been indicated by sensor noise.
Regarding claim 2 NASPI as modified teaches:
	collecting the first phase-angle measurements from the power network with the plurality of line monitoring devices (NASPI, page 6:  NASPI teaches PMU measurements are taken at different locations (§ 2 2nd paragraph) disclosing a “plurality of line monitoring devices”)

Regarding claim 4 NASPI as modified teaches:
	collecting the phase measurements comprises measuring a current of conductors of the power network (NASPI, page 6:  NASPI teaches PMU measurements include voltage and current (§ 2 2nd paragraph)).

Regarding claim 5 NASPI as modified teaches:
	measuring a voltage of conductors of the power network (NASPI, page 6:  NASPI teaches PMU measurements include voltage and current (§ 2 2nd paragraph)).

Regarding claim 6 NASPI as modified teaches:
	[normalizing] received phase-angle measurements over time by comparing additional phase-angle measurements from each of the plurality of monitoring devices with a corresponding previous normalized phase-angle measurement (NASPI, page 6:  NASPI teaches the “PMU is designed to report these values,(referring to, among other measurements, phase angle measurements) typically many times per second” (page 9, 1st full paragraph) where “these values” are used in baselining analysis to “identify the normal, minimum and maximum values of angle differences in the system” (page 13)). 
	NASPI does not teach “normalizing.” 
	However, Heipp discloses  “normalizing” (see claim 1 above).    
	 	
Regarding Independent Claim 17 NASPI teaches: 
	A non-transitory computing device readable medium having instructions stored thereon, wherein the instructions are executable by a processor to cause a computing device to perform a method comprising (NASPI, page6-7:  NASPI teaches “Complex data networks and sophisticated data analytics and applications convert PMU field data into high-value operational and planning information” (page 6-7) a person of ordinary skill in the art would understand a “processor” and “computing device” to run the “sophisticated data analytics and applications”): 
	receiving a plurality of first phase-angle measurements, each first phase-angle measurement being received from a respective one of a plurality of line monitoring devices on the power network; and 
	determining a plurality of phase-angle changes, each phase-angle change respectively determined for a different respective line monitoring device of the plurality of line monitoring devices, each phase-angle change being the difference between two subsequent phase-angle measurements from the respective different line monitoring device (NASPI, page 6, page 8-9:  NASPI teaches “A synchrophasor is a time-synchronized measurement of a quantity described by a phasor. Like a vector, a phasor has magnitude and phase information. Devices called Phasor Measurement Units (PMU) measure voltage and current and with these measurements derive parameters such as frequency and phase angle. The measurements may be either fundamental components (50 or 60 Hz) and of the Positive Sequence for the 3-phase representation. Data reporting rates are typically 30 to 60 records per second. In contrast, current Supervisory Control and Data Acquisition (SCADA) systems often report data every four to six seconds – over a hundred times slower than PMUs.”  NASPI teaches “Two different voltages from different locations in the system can be represented individually with respect to their own references according to equations (1) – (3).  However, if both signals are tagged to a common reference point in time (for example, all signals were time-tagged to UTC5), then one of the signals can be used as a reference point from which the relative phase angle differences for all other signals could be calculated. This is the basis of the phase angle difference monitoring that is the subject of this report.  A PMU reports measured values synchronized with, and time-tagged to, UTC. These measured parameters are the amplitude of the signal, x, the frequency, f, the rate-of-change of frequency, ROCOF, and the phase angle, ϕ. The power system operates approximately at a nominal frequency (50 or 60 Hz). However, system frequency is constantly changing as the balance between load and generation changes. PMU is designed to report these values, typically many times per second, in accordance with IEEE Standard C37.118-1 (2011)” (page 8-9).See Fig.3  It is inherent that the recited phase-angle changes are determined over time as part of the phase angle difference monitoring.);
	performing a normalizing process in such measurements (NASPI, page 13:  NASPI teaches  “Alarm thresholds are determined using a baselining study to identify the normal, minimum and maximum values of angle differences in the system” (page 13));and 
	monitoring the power network using the normalized phase-angle measurements, wherein the monitoring the power network includes one or both of (1) flagging, and (2) removing, ones of the plurality of monitoring devices whose normalized phase-angle measurements over time breach a noise threshold  (NASPI, page 13:  NASPI teaches “Conducting regular baselining analyses to identify updated alarms and alert thresholds consistent with grid vulnerability … Alarm thresholds are determined using a baselining study to identify the normal, minimum and maximum values of angle differences in the system” (page 13)).
	NASPI does not teach:
	normalize the first phase-angle measurements to yield normalized phase-angle measurements associated with each of the plurality of line monitoring devices by: determining a plurality of a phase-angle changes, each phase-angle change respectively determined for a different respective line monitoring device of the plurality of line monitoring devices, each phase-angle change being the difference between two subsequent phase-angle measurements from the respective different line monitoring device, calculating a phase-angle change average as the average of the plurality of phase- angle changes, and subtracting the phase-angle change average from each first phase-angle measurement.
	However, Heipp discloses the baselining of information coming from multiple sensors by calculating an average of the data for use in reducing sensor noise across the system and then subtracting that average from incoming sensor values in order to suppress the noise (See Abstract and Column 2 lines 36-38 – “subtracting the offset value from forthcoming acquired data of the sensor to get an accurate measure of the sensor output”).  
	It would have been obvious to perform the baselining in such a manner in order to be able to readily identify unusually phase angle changes in a monitored area relative to phase angle changes across the overall network.  Doing so would have allowed for the fast detection of an event such as seen in Fig. 3 of NASPI, while also suppressing false alarms that could have been indicated by sensor noise.
	
Regarding Independent Claim 18 NASPI teaches:
	A power line monitoring system (NASPI, page 10:  NASPI teaches “phase angle difference monitoring across a transmission line or interface can be used to manage relay reclosing, and resynchronization of electrical islands” (page 10, 1st paragraph) disclosing a “power line monitoring system”) comprising: 
	a plurality of line monitoring devices configured to collect phase-angle measurements for each phase of a power network over time (NASPI, page 6:  NASPI teaches PMU measurements are taken at different locations (§ 2 2nd paragraph) disclosing a “plurality of line monitoring devices”);
	a remote computing device (NASPI teaches data from “a remote generation station” (page 42, 1st paragraph) thereby disclosing a “computing device” that is “remote”) configured to receive the phase-angle measurements from the plurality of line monitoring devices, the remote computing device being configured to: 
	determining a plurality of phase-angle changes, each phase-angle change respectively determined for a different respective line monitoring device of the plurality of line monitoring devices, each phase-angle change being the difference between two subsequent phase-angle measurements from the respective different line monitoring device (NASPI, page 6, page 8-9:  NASPI teaches “A synchrophasor is a time-synchronized measurement of a quantity described by a phasor. Like a vector, a phasor has magnitude and phase information. Devices called Phasor Measurement Units (PMU) measure voltage and current and with these measurements derive parameters such as frequency and phase angle. The measurements may be either fundamental components (50 or 60 Hz) and of the Positive Sequence for the 3-phase representation. Data reporting rates are typically 30 to 60 records per second. In contrast, current Supervisory Control and Data Acquisition (SCADA) systems often report data every four to six seconds – over a hundred times slower than PMUs.”  NASPI teaches “Two different voltages from different locations in the system can be represented individually with respect to their own references according to equations (1) – (3).  However, if both signals are tagged to a common reference point in time (for example, all signals were time-tagged to UTC5), then one of the signals can be used as a reference point from which the relative phase angle differences for all other signals could be calculated. This is the basis of the phase angle difference monitoring that is the subject of this report.  A PMU reports measured values synchronized with, and time-tagged to, UTC. These measured parameters are the amplitude of the signal, x, the frequency, f, the rate-of-change of frequency, ROCOF, and the phase angle, ϕ. The power system operates approximately at a nominal frequency (50 or 60 Hz). However, system frequency is constantly changing as the balance between load and generation changes. PMU is designed to report these values, typically many times per second, in accordance with IEEE Standard C37.118-1 (2011)” (page 8-9).See Fig.3  It is inherent that the recited phase-angle changes are determined over time as part of the phase angle difference monitoring.);
	performing a normalizing process in such measurements (NASPI, page 13:  NASPI teaches  “Alarm thresholds are determined using a baselining study to identify the normal, minimum and maximum values of angle differences in the system” (page 13));
and monitoring the power network using the normalized phase-angle measurements, wherein the monitoring the power network includes one or both of (1) flagging, and (2) removing, ones of the plurality of monitoring devices whose normalized phase-angle measurements over time breach a noise threshold  (NASPI, page 13:  NASPI teaches “Conducting regular baselining analyses to identify updated alarms and alert thresholds consistent with grid vulnerability … Alarm thresholds are determined using a baselining study to identify the normal, minimum and maximum values of angle differences in the system” (page 13)).
	NASPI does not teach:
	normalize the first phase-angle measurements of the first phase-angle measurements to yield normalized phase-angle measurements associated with each of the plurality of line monitoring devices by: determining a plurality of phase-angle changes, each phase-angle change respectively determined for a different respective line monitoring device of the plurality of line monitoring devices, each phase-angle change being the difference between two subsequent phase-angle measurements from the respective different line monitoring device, calculating a phase-angle change average as the average of the plurality of phase- angle changes, and subtracting the phase-angle change average from each first phase-angle measurement.
	However, Heipp discloses the baselining of information coming from multiple sensors by calculating an average of the data for use in reducing sensor noise across the system and then subtracting that average from incoming sensor values in order to suppress the noise (See Abstract and Column 2 lines 36-38 – “subtracting the offset value from forthcoming acquired data of the sensor to get an accurate measure of the sensor output”).  
	It would have been obvious to perform the baselining in such a manner in order to be able to readily identify unusually phase angle changes in a monitored area relative to phase angle changes across the overall network.  Doing so would have allowed for the fast detection of an event such as seen in Fig. 3 of NASPI, while also suppressing false alarms that could have been indicated by sensor noise.	

Claims 7-10, 14-16, 19, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over NASPI in view of Heigg, as modified as applied to claim 1 and claim 22 respectively above, and further in view of Yu, U.S. Pub. No., 2021/0285994.
	
Regarding claim 7 NASPI as modified does not teach:
	wherein grouping the plurality of line monitoring devices by identifying cluster centers of the plurality of clusters.
	Yu teaches:
	wherein grouping the plurality of line monitoring devices by identifying cluster centers of the plurality of clusters (Yu, ¶ 0063, Yu teaches “k-means clustering” by using “different sets of random initial cluster centers” implies that cluster centers have been identified).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using synchrophasor data for phase angle monitoring as taught by NASPI by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
	
Regarding claim 8 NASPI as modified does not teach:
	 for each of a plurality of candidate cluster center values, computing a sum of squares of differences between each of the phase measurements and said potential cluster center value; and 
	determining the cluster centers for which the sum of squares is the lowest
	Yu teaches:
	 for each of a plurality of candidate cluster center values, computing a sum of squares of differences between each of the phase measurements and said potential cluster center value; and 
	determining the cluster centers for which the sum of squares is the lowest (Yu, ¶ 0062 - ¶ 0063, Yu teaches using “different sets of random initial cluster centers” which reads on “a plurality of candidate cluster center values” and after computing the cluster center computing “the sum of squared distances” (¶ 0063) selecting the “clustering result with the smallest sum of squared distances”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using synchrophasor data for phase angle monitoring as taught by NASPI by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
	
Regarding claim 9 NASPI as modified does not teach:
	the potential cluster center values comprise three potential cluster center values spaced 120 degrees apart
	Yu teaches:
	the potential cluster center values comprise three potential cluster center values spaced 120 degrees apart (Yu, fig 1, ¶ 0036, ¶ 0058-¶ 0059, Yu teaches for a three-phase circuit each pair of the three voltage phasors are 120 degrees apart (¶ 0036), and that “meters need to be clustered into three groups” (¶ 0059) therefore each pair of clusters centers will be 120 degrees apart). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using synchrophasor data for phase angle monitoring as taught by NASPI by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
	
Regarding claim 10 NASPI as modified does not teach:
	grouping the plurality of line monitoring devices by assigning each line monitoring device of the plurality of line monitoring devices to a cluster of a plurality of clusters with a cluster center closest to the line monitoring devices phase measurements.
	Yu teaches:
	grouping the plurality of line monitoring devices by assigning each line monitoring device of the plurality of line monitoring devices to a cluster of a plurality of clusters with a cluster center closest to the line monitoring devices phase measurements (Yu, fig 1, ¶ 0057- ¶ 0059, ¶ 0062, ¶ 0083-¶ 0086, Yu teaches “smart meters,” which reads on “line monitoring device,” are grouped or assigned to the closet cluster where “The closest cluster is the cluster that has the minimum sum of squared distances with all the data points Di” (Algorithm 1 Constrained k-means clustering algorithm #3 page 20) (D is the whole data set and Di is a subset (¶ 0062)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using synchrophasor data for phase angle monitoring as taught by NASPI by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
	
Regarding claim 14 NASPI as modified does not teach:
	selecting an A-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters; and 
	assigning the cluster to be an A-phase cluster.
	Yu teaches:
	selecting an A-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters; and 
	assigning the cluster to be an A-phase cluster (Yu, fig 3, fig 4, ¶ 0062-¶ 0064, Yu teaches “each data point is assigned to the closest cluster such that is does not violate the constraints”
(¶ 0062), data is obtained from smart meters which read on “line monitoring devices.”  Since each pair of phases are 120 degrees apart cluster centers would have different values and each data point would fill the cluster that is closest of the three cluster centers where closest is defined as the cluster with “the smallest sum of squared distances” (¶ 0063). Clusters are designated as AB, BC, or CA as depicted in fig 3 and fig 4 which reads on A-phase cluster, B-phase cluster, and C-phase cluster).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using synchrophasor data for phase angle monitoring as taught by NASPI by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
 	
Regarding claim 15 NASPI as modified does not teach:
	selecting a C-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters with a central cluster center value; and 
	assigning the cluster with the central cluster center value to be a C-phase cluster
	selecting a C-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters with a central cluster center value; and 
	Yu teaches:
	assigning the cluster with the central cluster center value to be a C-phase cluster (Yu, fig 3, fig 4, ¶ 0062-¶ 0064, Yu teaches “each data point is assigned to the closest cluster such that is does not violate the constraints” (¶ 0062), data is obtained from smart meters which read on “line monitoring devices.”  Since each pair of phases are 120 degrees apart cluster centers would have different values and each data point would fill the cluster that is closest of the three cluster centers where closest is defined as the cluster with “the smallest sum of squared distances” (¶ 0063). Clusters are designated as AB, BC, or CA as depicted in fig 3 and fig 4 which reads on A-phase cluster, B-phase cluster, and C-phase cluster).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using synchrophasor data for phase angle monitoring as taught by NASPI by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).
	
Regarding claim 16 NASPI as modified does not teach:
	selecting a B-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters with the largest cluster center value; and 
	assigning the cluster with the largest cluster center value to be a B-phase cluster.
	Yu teaches:
	selecting a B-phase reference device as one of the plurality of line monitoring devices with a corresponding normalized phase-angle measurement falling within a cluster of a plurality of clusters with the largest cluster center value; and 
	assigning the cluster with the largest cluster center value to be a B-phase cluster (Yu, fig 3, fig 4, ¶ 0062-¶ 0064, Yu teaches “each data point is assigned to the closest cluster such that is does not violate the constraints” (¶ 0062), data is obtained from smart meters which read on “line monitoring devices.”  Since each pair of phases are 120 degrees apart cluster centers would have different values and each data point would fill the cluster that is closest of the three cluster centers where closest is defined as the cluster with “the smallest sum of squared distances” (¶ 0063). Clusters are designated as AB, BC, or CA as depicted in fig 3 and fig 4 which reads on A-phase cluster, B-phase cluster, and C-phase cluster).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using synchrophasor data for phase angle monitoring as taught by NASPI by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).

Regarding claim 19 NASPI as modified does not teach:
	grouping the plurality of line monitoring devices into a plurality of clusters representing each phase of the power network;
	selecting, from the plurality of line monitoring devices and for each cluster of the plurality of clusters, one or more reference devices to characterize a conductor phase value of said each cluster of the plurality of clusters.
	Yu teaches:
	grouping the plurality of line monitoring devices into a plurality of clusters representing each phase of the power network (Yu, fig 2, fig 3, fig 4, fig 7, ¶ 0012, ¶ 0040 - ¶ 0051, Yu teaches “phase identification which uses voltage metering data” (¶ 0012), and that the “A framework of embodiments disclosed herein performs phase identification algorithm by clustering smart meter data” (¶ 0040).  Fig 2 depicts the identification of “the phase connectivity of each cluster,” and fig 3 and 4 depict the clustering of the data representing three clusters.  Therefore “a plurality of clusters representing each phase of the power network” is taught by Yu.    
	selecting, from the plurality of line monitoring devices and for each cluster of the plurality of clusters, one or more reference devices to characterize a conductor phase value of said each cluster of the plurality of clusters (Yu, fig 2, ¶ 0064, Yu teaches “Since the customers in the same cluster should have the same phase connection, an embodiment can identify the phase of each cluster by picking a small number of customers from that cluster and identifying their phase connectivity” (¶ 0064) where “picking a small number of customers” reads on “one or more references devices” as each customer would be associated with a “smart meter” which reads on “line monitoring device(s)”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using synchrophasor data for phase angle monitoring as taught by NASPI by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).

Regarding claim 22 NASPI as modified does not teach:
	setting one of the plurality of monitoring devices as a reference device having a previously set phase characterization; 
	identifying a cluster of a plurality of clusters of the plurality of monitoring devices based on the normalized phase-angle measurements; 
	characterizing the cluster based on previously set phase characterization.
	Yu teaches:
	setting one of the plurality of monitoring devices as a reference device having a previously set phase characterization; 
	identifying a cluster of a plurality of clusters of the plurality of monitoring devices based on the normalized phase-angle measurements; 
	characterizing the cluster based on previously set phase characterization (Yu, fig 1, fig 2,
¶ 0040-¶ 0047, Yu teaches “distribution connectivity information,” (¶ 0042) which reads on “previously set phase characterization” is obtained from “the electric distribution system (100)” (¶ 0042) which reads on “reference device.”  Additionally, “customer voltage time series are normalized by their standard deviations” and this information is used to group customers into clusters (¶ 0045, fig 2).  Finally, the phase connectivity of each cluster is identified based on “previously set phase characterization” determined previously (¶ 0046-¶ 0047, fig 2)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using synchrophasor data for phase angle monitoring as taught by NASPI by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).

Regarding claim 23 NASPI as modified does not teach:
	after said characterizing, receiving an additional phase-angle measurement from an additional line monitoring device different than the plurality of line monitoring devices; 	characterizing the additional line monitoring device based on the cluster when the additional phase-angle measurement, or a normalized additional phase-angle measurement based on the additional phase-angle measurement, corresponds to the cluster.
	Yu teaches:
	after said characterizing, receiving an additional phase-angle measurement from an additional line monitoring device different than the plurality of line monitoring devices; 	characterizing the additional line monitoring device based on the cluster when the additional phase-angle measurement, or a normalized additional phase-angle measurement based on the additional phase-angle measurement, corresponds to the cluster (Yu, ¶ 0062-¶ 0064, Yu teaches k-means clustering in which the cluster center is updated as each data point is assigned to a cluster.  Therefore teaching “receiving an additional phase-angle measurement from an additional line monitoring device different than the plurality of line monitoring devices” as each device added is different from the previously added devices.  As each device is added the “characterizing” changes).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using synchrophasor data for phase angle monitoring as taught by NASPI by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Yu in order provide “Accurate network and phase connectivity models (which) are crucial to distribution systems analytics, operations and planning” (Yu, ¶ 0022).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NASPI in view of Heigg as modified as applied to claim 2 above, and further in view of Gudmundsson et al., hereinafter Gudmundsson, U.S. Pub. No. 2014/0343878 A1.    

Regarding claim 3 NASPI as modified does not teach:
	collecting the phase measurements comprises measuring an electric field of conductors of the power network
 Gudmundsson teaches:
	collecting the phase measurements comprises measuring an electric field of conductors of the power network (Gudmundsson, fig 2, ¶ 0009.  Gudmundsson teaches “measuring the magnitude and phase of the electric field within the space under excitation by the one or more power cables of the power line with one or more electric field sensors” (¶ 0009) thereby teaching “collecting the phase measurements comprises measuring an electric field of conductors of the power network”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using synchrophasor data for phase angle monitoring as taught by NASPI by including “an innovative phase identification algorithm” which involves the technique of clustering as disclosed by Gudmundsson in order provide an invention that “can lower capital and installations costs” by “allowing dense, grid-wide deployment and improved capabilities to monitor the grid in real time” (Gudmundsson, 
¶ 0043).

Claims 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NASPI in view of Heipp, in view of Yu as modified as applied to claim 10 above, and further in view of Kuhns et al. (hereafter Kuhns), U.S. Pub. No. 2015/0377935 A1.

Regarding claim 11 NASPI as modified does not teach:
	each line monitoring device is assigned to the cluster of the plurality of clusters if an angle difference between the normalized phase measurement corresponding to said line monitoring device and the cluster center is below a phase-angle threshold.
	Kuhns teaches:	
	“each line monitoring device is assigned to a cluster of a plurality of clusters if an angle difference between the normalized phase measurement corresponding to said line monitoring device and the cluster center is below a phase-angle threshold” (Kuhns, ¶ 0015, ¶ 0042, 
¶ 0083-¶ 0086, Kuhns teaches that statistically, the Z threshold is used to determine in what cluster a data point belongs, also “when or if a transition has occurred” (¶ 0086).  	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using synchrophasor data for phase angle monitoring as taught by NASPI by including a phase-angle threshold as disclosed by Kuhns in order to provide a method that “provides techniques to address a number of these shortcomings including variable loads, multistate loads and same load appliance (Kuhns, 
¶ 0066).  

Regarding claim 12 NASPI as modified does not teach:
	the phase angle threshold comprises 30 degrees
	Kuhns teaches:
	the phase angle threshold comprises 30 degrees (Kuhns, ¶ 0015, ¶ 0042, 
¶ 0083-¶ 0086, Kuhns teaches that statistically, the Z threshold is used to determine in what cluster a data point belongs, also “when or if a transition has occurred” (¶ 0086).  Kuhns teaches a Z threshold of 30 or 60 (¶ 0084), the specification states that “in some examples, the phase angle threshold comprises 30 degrees” and “”alternatively, the phase angle threshold comprises 45 degrees” (¶ 0015) and “The angle difference between a cluster center and a monitoring device that will be grouped or accepted into that cluster center can be configurable” (¶ 0042), this shows that the threshold of 30 degrees is not crucial).
	Applicant has not disclosed that having the threshold set at 30 degrees is to solve any stated problem or is for any particular purpose.  According to the specification the threshold is “configurable” making it an obvious design choice for one having ordinary skill in the art before the effective filing data of the claimed invention to set the threshold for determining in which cluster a data point belongs, of Kuhns’ statistical model, to a value in the range of                         
                            30
                            ≥
                            60
                        
                    .     
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using synchrophasor data for phase angle monitoring as taught by NASPI by including a phase-angle threshold as disclosed by Kuhns in order to provide a method that “provides techniques to address a number of these shortcomings including variable loads, multistate loads and same load appliance (Kuhns, 
¶ 0066).  
     
Regarding claim 13 NASPI as modified does not teach:
	the phase angle threshold comprises 45 degrees.
	Kuhns teaches:
	the phase angle threshold comprises 45 degrees (Kuhns, ¶ 0015, ¶ 0042, 
¶ 0083-¶ 0086, Kuhns teaches that statistically, the Z threshold is used to determine in what cluster a data point belongs, also “when or if a transition has occurred” (¶ 0086).  Kuhns teaches a Z threshold of 30 or 60 (¶ 0084), the specification states that “in some examples, the phase angle threshold comprises 30 degrees” and “”alternatively, the phase angle threshold comprises 45 degrees” (¶ 0015) and “The angle difference between a cluster center and a monitoring device that will be grouped or accepted into that cluster center can be configurable” (¶ 0042), this shows that the threshold of 45 degrees is not crucial).
	Applicant has not disclosed that having the threshold set at 30 degrees is to solve any stated problem or is for any particular purpose.  According to the specification the threshold is “configurable” making it an obvious design choice for one having ordinary skill in the art before the effective filing data of the claimed invention to set the threshold for determining in which cluster a data point belongs, of Kuhns’ statistical model, to a value in the range of                         
                            30
                            ≥
                            60
                            .
                        
                    
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using synchrophasor data for phase angle monitoring as taught by NASPI by including a phase-angle threshold as disclosed by Kuhns in order to provide a method that “provides techniques to address a number of these shortcomings including variable loads, multistate loads and same load appliance (Kuhns, 
¶ 0066).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over NASPI in view of Heipp, as modified as applied to claim 10 above, and further in view of Cox, U.S. Pub. No., 2005/0273280 A1.

Regarding claim 20 NASPI as modified does not teach:
	calculating one or both of the mean and standard deviation of the normalized phase-angle measurements over time for each of the plurality of monitoring devices.
	Cox teaches:
	calculating one or both of the mean and standard deviation of the normalized phase-angle measurements over time for each of the plurality of monitoring devices (Cox, fig 1:  Fig 1 depicts the calculations of a mean and standard deviation of the power factor (the phase angle) then calculating an alarm threshold based on the mean and standard deviation.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using synchrophasor data for phase angle monitoring as taught by NASPI by performing such a thresholding as disclosed by Cox on the normalized values in order to detect an alarm condition based on normalized phase angle change outliers.  

Response to Arguments
Applicant’s arguments (remarks) filed 07/22/2022 have been fully considered.

Regarding Claim Objections, page 8 of Applicant’s remarks, based on Applicant’s arguments and changes made to claim 1, the claim objection to claim 1 has been withdrawn.  New objections have been presented above.

Regarding 35 U.S.C. § 103 Rejections page 8-15 of Applicant’s remarks, Examiner finds Applicant’s arguments persuasive with regard to the amendment.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chan, U.S. Pub. No., 2016/0239034 A1, teaches methods for detecting and correcting instabilities within a power distribution system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865                                                                                                                                                                                                        

/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865